
	

114 S2567 IS: Preventing Overprescribing for Pain Act of 2016
U.S. Senate
2016-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2567
		IN THE SENATE OF THE UNITED STATES
		
			February 23, 2016
			Mrs. Gillibrand (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To require the Director of the Centers for Disease Control and Prevention to issue 
			 guidelines relating to the prescription of opioids for acute pain.
	
	
		1.Short title
 This Act may be cited as the Preventing Overprescribing for Pain Act of 2016.
 2.Opioid prescription guidelinesNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall issue guidelines for the safe prescribing of opioids for the treatment of acute pain.
		
